Case 7:21-cr-00007-VB Document17 Filed 01/15/21 Page 1 of 2

 

USDC SDNY ~
UNITED STATES DISTRICT COURT DOCUMENT
|

 

 

SOUTHERN DISTRICT OF NEW YORK |

ene — xX:
UNITED STATES OF AMERICA
ORDER
y ORDER
EDWARD GREEN, 21 CR7 (VB)
Defendant. :
wen ae EWE eee ed = ---X

 

A change of plea hearing in this case is scheduled for January 21, 2021, at 11:00
a.m., for the purpose of the entry of a guilty plea.

The Court expects to conduct the guilty plea proceeding by videoconference (or by
telephone conference if videoconferencing is not reasonably available), provided that by January
19, 2021, defense counsel submits a letter and/or consent form stating that defendant consents to
proceed remotely after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, The Court will arrange for the guilty plea proceeding to proceed by
videoconference (or by telephone conference if videoconferencing is not reasonably available).
The proceeding will be conducted through CourtCall. In advance of the proceeding, Chambers
will email all counsel with further information on how to access the conference. Those
participating by video will be provided a link to be pasted into their web browser. The link is
non-transferrable and can be used by only one person; further, it should be used only at
the time of the conference because using it earlier could result in disruptions to other
proceedings. To optimize the quality of the video feed, only the Court, defendant, defense
counsel, and counsel for the government will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel
per party may participate. Co-counsel, members of the press, and the public may access the
audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN
9921299#.

2. To optimize use of the CourtCall technology, all those participating by video

should:

a. Use the most recent version of Firefox, Chrome, or Safari as the web browser, Do
not use Internet Explorer.

b. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
may cause delays or dropped feeds.)

c. Minimize the number of others using the same WiFi router during the conference.

ELECTRONICALLY FILED

 

 
Case 7:21-cr-00007-VB Document 17 Filed 01/15/21 Page 2 of 2

3, If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel and defendant should call (888) 363-4749 (toll free) or (215) 446-
3662 and use Access Code 1703567. (Members of the press and public may call the same
number but will not be permitted to speak during the conference.)

Dated: January 14, 2021
White Plains, NY
SO ORDERED:

Vow

Vincent L. Briccetti
United States District Judge

 

 
